DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 8/16/2021.
Claims 1-14 are pending.
Claims 1, 8-9 and 11-14 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, Claims 1, 8-9, 11-14, filed on 08/16/2021. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations below:
“a method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network” 
“establishing, for said service offered by the object, a list of associations” 

“list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object said at least a service address being associated to said at least one feature of the service” 
“selecting a service address according to the criterion” 
receiving a notification message from a service provision device, said notification message comprising at least two addresses of the service offered by the object;  
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, Claims 1, 8-9, 11-14, filed on 08/16/2021, have been fully considered but are not persuasive. With regards to claim limitation, “selecting a service address according to the criterion”, Karaoguz discloses (0033/0042) a method for accessing and selecting remote services based quality of service and device criteria. Karaoguz further discloses the selecting of a service also corresponds to selecting an addresses with the services. Therefore the Examiner believes that Karaoguz does (0078/0080) teach or suggest selecting of one or more services associated with service addresses based on criteria.
With regards to the claim limitation below applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“a method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network”

“list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object said at least a service address being associated to said at least one feature of the service” 
receiving a notification message from a service provision device, said notification message comprising at least two addresses of the service offered by the object”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20080313273) in view of Karaoguz (US20130315144).
As to claim 1, Wang teaches a method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (¶0005 user service, mobile terminals; ¶0043 service selection system provided in the network; ¶0066 service  management; ¶0075 external services) the terminal and the object being capable of communicating via a gateway of the local area network, (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0166 establishes a communication between the user's mobile phone and the hot line of the product provider) wherein said method comprises the following steps on a service provision device  for supplying the terminal with at least one service address for accessing the (¶0007 services are provided; ¶0027 receive information carrying a service list, and interface and address information of service servers) establishing, for said service offered by the object, a list of associations, (¶0018 obtain the service list including service identifications; ¶0069 list, including identification and basic description information of each of the services) each association in the list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object, (¶0046 obtain a service list including identifications of the services, interface and address information of a server providing the service) said at least a service address being associated to said at least one feature of the service; (¶0096 service selection address,  information description, predefined fields representing the content characteristics; ¶0149 service address, service description, service label) sending to the terminal the selected at least one service address for accessing  the service offered by the object. (¶0017 service selection server is adapted to send user identification and meta information received from the service selection agent). 
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining at least one criterion linked to the terminal, comparing the at least one criterion obtained to the features of the list of associations and selecting at least one service address in the list of associations according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal; (¶0078 received identification information, criteria) comparing the at least one criterion obtained to the features of the list of associations; (¶0035 gateway services; ¶0036 gateway list of resources; ¶0075 comparative relationship between criteria; network services criterion ¶0077 user-defined quality of service criteria) selecting at least one service address in the list (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for implementing QoS measures to reduce dropped frames. (See Karaoguz para 0092)
As to claim 2, the combination of Wang and Karaoguz teach the method of claim 1, wherein Wang further teaches the method according to Claim 1, wherein the selection step of selecting at least one association is preceded by steps of: sending to the terminal an address of the service gateway; receiving, from the terminal, a request for accessing the service; (¶0052 receive information, service selection request; ¶0092 sends the  address information of the server providing the service; ¶0095 service selection agent obtains content characteristics, information description).
Although Wang teaches the method recited above, wherein Wang fails to expressly teach determining at least said criterion linked to the terminal according to the request received.
Karaoguz, however discloses, determining at least said criterion linked to the terminal according to the request received. (¶0068 criteria comprises a set of parameters or characteristics that define for a user; ¶0079 receive a request, criteria that are applicable to the request).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for determining user criteria. One of ordinary skill in the art would be motivated to allow for allows for authenticating access devices. (See Karaoguz para 0030)
As to claim 3, the combination of Wang and Karaoguz teach the method of claim 1, wherein Karaoguz further teaches the method according to Claim 1, in which: the feature of the service is related to a connection criterion indicating whether the terminal is connected to the local area network of the service gateway; the criterion linked to the terminal indicates whether the terminal is connected to the local area network of the service gateway. (¶0019 local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices connected to gateway; ¶0090 service criterion comprise of a bit rate measure).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for based on criteria based on network connection. One of ordinary skill in the art would be motivated to allow for allows for establishing priority levels regarding criteria. (See Karaoguz para 0075)
As to claim 4, the combination of Wang and Karaoguz teach the method of claim 3, wherein Karaoguz further teaches the method according to Claim 3, wherein the selection step determines: a first association for a connection criterion indicating that the terminal is connected to the local area network of the service gateway; (¶0025 gateway connection, local area network, ¶0068 parameters or characteristics that define for a user or access device the criteria) a second association for a connection criterion indicating that the terminal is not connected to the local area network of the service gateway; and the step of sending transmits to  (¶0020 second location, access device; ¶0071 notify the user, criteria defined by a user not be available; ¶0078 provide address access device; ¶0079 criteria cannot currently be met (to) access gateway).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and selecting of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for device registration which allows the gateway to automatically recognize devices. (See Karaoguz para 0029)
As to claim 5, the combination of Wang and Karaoguz teach the method of claim 3, wherein Karaoguz further teaches the method according to Claim 1, in which: the feature of the service is related to a bitrate criterion, the criterion linked to the terminal indicates the useful bitrate of the terminal. (¶0066  service criterion defining, bandwidth,  bit rates) Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for the gateway automatically adapt to a higher data rate.  (See Karaoguz para 0045)
As to claim 6, the combination of Wang and Karaoguz teach the method of claim 3, wherein Karaoguz further teaches the method according to Claim 1, in which: the feature of the service indicates the protocol used for communication; the criterion linked to the terminal indicates whether the terminal is capable of managing this type of protocol in said communication network. (¶0023 provide protocol support for communication, capable of handling connections; ¶0071 determine that the bandwidth needed to meet criteria defined by a user).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for criteria indicate communication is maintained. One of ordinary skill in the art would be motivated to allow for allows for quality of service (QoS) may also be advertised by the gateway.  (See Karaoguz para 0028)
As to claim 7, the combination of Wang and Karaoguz teach the method of claim 3, wherein Wang further teaches the method according to Claim 1, further comprising a step of discovery of the connected object. (¶0043 connected apparatus, server). 
As to claim 8, Wang teaches An access method, on a terminal in a communications network, for accessing a remote communication service offered by an object of a local area network, (¶0053 server providing the service, to the client; ¶0075 external services; ¶0121  methods  implemented via hardware instructed by; ¶0123 user accesses contents over the network; select among services, provided in the network) the terminal and the object being capable of communicating with a service gateway of the local area network, wherein said method comprises the following steps on the terminal: (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0166 establishes a communication between the user's mobile phone and the hot line of the product provider) receiving a notification message from a service provision device , said notification message comprising at least two addresses of the service offered by the object; (¶0027 receive information carrying address information; ¶0079 receive information carrying a service list, and interface and address information of service servers; ¶0162 service agent returns a request message to the client).
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal and selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal. 
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0066 criterion, bandwidth, bit rate; ¶0068 criteria, gateway connection; ¶0071 acceptable criteria; ¶0078 received identification information, criteria) selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal. (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for adjusting QoS measure to enable the user to access the desired multimedia information with a quality of service that is acceptable to the user. (See Karaoguz para 0071)
As to claim 9, Wang teaches a device for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, the terminal and the object being capable of communicating via a gateway of the local area network, (¶0053 server providing the service, to the client; ¶0075 external services; ¶0121  methods  implemented via hardware instructed by; ¶0123 user accesses contents over the network; select among services, provided in the network) wherein the device comprises: a processor; a non-transitory computer-readable medium comprising instructions stored thereon, (¶0121 methods  implemented via hardware instructed by programs, programs stored in computer readable medium) which when executed by the processor configure the device to perform steps comprising: establishing, for said service offered by the object, a list of associations, (¶0018 obtain the service list including service identifications; ¶0069 list, including identification and basic description information of each of the services) each association in the list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object, said at least a service address being associated to said at least one feature of the service; (¶0046 obtain a service list including identifications of the services, interface and address information of a server providing the service) sending to the terminal the selected at least one service address of for accessing the service offered by the object. (¶0017 service selection server is adapted to send user identification and meta information received from the service selection agent). 
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining at least one criterion linked to the terminal, comparing the at least one criterion obtained to the features of the list of associations and selecting at least one service address in the list of associations according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal; (¶0066 criterion, bandwidth, bit rate; ¶0068 criteria, gateway connection; ¶0071 acceptable criteria; ¶0078 received identification information, criteria) comparing the at least one criterion obtained to the features of the list of associations; (¶0035 gateway services; ¶0036 gateway list of resources; ¶0075 comparative relationship between criteria; network services criterion; ¶0077 user-defined quality of service criteria) selecting at least one service address in the list of associations according to said criterion linked to the terminal; (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for eliminate the use of compression of multimedia. (See Karaoguz para 0073)
As to claim 10, the combination of Wang and Karaoguz teach the device recited in claim 9, wherein Wang further teaches a gateway including the device for managing a remote communication service according to Claim 9. (¶0005 user service, mobile terminals; ¶0043 service selection system provided in the network; ¶0066 service management). 
As to claim 11, Wang teaches a terminal in a communications network for using a remote communication service offered by an object of a local area network, (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0005 user service, mobile terminals; ¶0043 service selection system provided in the network; ¶0075 external services; ¶0166 establishes a communication between the user's mobile phone and the hot line of the product provider) the terminal and the object being capable of communicating with a service gateway of the local area network, said terminal comprising: a processor; a non-transitory computer-readable medium comprising instructions stored thereon, (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0121 methods  implemented via hardware instructed by programs, programs stored in computer readable medium,  programs stored; ¶0166 establishes a communication between the user's mobile phone and the hot line of the product provider) which when executed by the processor configure the device to perform steps comprising- receiving a notification message from a service provision device, said notification message comprising at least two addresses of the service offered by the object; (¶0027 receive information carrying address information; ¶0079 receive information carrying a service list, and interface and address information of service servers; ¶0121 methods  implemented via hardware instructed by programs, programs stored in computer readable medium,  programs stored; ¶0162 service agent returns a request message to the client). 
Although Wang teaches the terminal recited above, wherein Wang fails to expressly teach obtaining a criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal and selecting an address of the service from the at least two addresses according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0066 criterion, bandwidth, bit rate; ¶0068 criteria, gateway connection; ¶0071 acceptable criteria; ¶0078 received identification information, criteria) selecting an address of the service from the at least two addresses according to said criterion linked to the terminal. (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives)
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for creating user profiles. (See Karaoguz para 0055)
As to claim 12, Wang teaches a non-transitory computer-readable medium comprising a computer program stored thereon, the program including code instructions which, when the program is executed by a processor of a management device, (¶0121 methods  implemented via hardware instructed by programs, programs stored in computer readable medium) configures the management device to perform a method of managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (¶0005 user service, mobile terminals; ¶0043 service selection system provided in the network; ¶0066 service  management; ¶0075 external services) the terminal and the object being capable of communicating via a gateway of the local area network, (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0166  establishes a communication between the user's mobile phone and the hot line of the product provider) wherein said method of managing comprises the following acts (¶0027 receive information carrying a service list, and interface and address information of service servers) establishing, for said service offered by the object, a list of associations, (¶0018 obtain the service list including service identifications; ¶0069 list, including identification and basic description information of each of the services) each association in the list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object, said at least a service address being associated to said at least one feature of the service; (¶0046 obtain a service list including identifications of the services, interface and address information of a server providing the service; ¶0096 service selection address,  information description, predefined fields representing the content characteristics; ¶0149 service address, service description, service label) sending to the terminal the selected at least one service address for accessing the service offered by the object. (¶0017 service selection server is adapted to send user identification and meta information received from the service selection agent). 
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining at least one criterion linked to the terminal; comparing the at least one criterion obtained to the features of the list of associations and selecting at least one service address association in the list of associations according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal; comparing the at least one criterion obtained to the features of the list of associations; (¶0078 received identification information, criteria) selecting at least one service address association in the list of associations according to said criterion linked to the terminal; (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for registering devices which access the gateway. (See Karaoguz para 0029)
As to claim 13, Wang teaches a non-transitory computer-readable medium comprising a computer program stored thereon, the program including code instructions which, (¶0121  methods  implemented via hardware instructed by programs, programs stored in computer readable medium) when the program is executed by a processor of a terminal, configures the terminal to perform a method of accessing a remote communication service offered by an object of a local area network to at least the terminal,  (¶0053 server providing the service, to the client; ¶0075 external services; ¶0121 methods  implemented via hardware instructed by; ¶0123 user accesses contents over the network; select among services, provided in the network) the terminal and the object being capable of communicating via a service gateway of the local area network, (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0166  establishes a communication between the user's mobile phone and the hot line of the product provider) and wherein the method of managing comprises: receiving a notification message from a service provision device, said notification message comprising at least two addresses of the service offered by the object;  (¶0027 receive information carrying address information; ¶0079 receive information carrying a service list, and interface and address information of service servers; ¶0162 service agent returns a request message to the client).
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal and selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0066 criterion, bandwidth, bit rate; ¶0068 criteria, gateway connection; ¶0071 acceptable criteria; ¶0078 received identification information, criteria) selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal. (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for adjusting available bandwidth to meet terminal criteria. (See Karaoguz para 0066)
As to claim 14, Wang teaches A method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications (¶0002 communication (between), apparatus for service selection (service gateway) and client server; ¶0075 external services; ¶0166 establishes a communication between the user's mobile phone and the hot line of the product provider) wherein said method comprises the following steps on a service provision device for supplying the terminal with at least one service address for accessing the service of the object: (¶0027 receive information carrying a service list, and interface and address information of service servers)  establishing, for said service offered by the object, a list of associations, (¶0018 obtain the service list including service identifications; ¶0069 list, including identification and basic description information of each of the services) each association in the list comprising at least one feature of the service and at least a service address for accessing from the terminal the service offered by the object, (¶0046 obtain a service list including identifications of the services, interface and address information of a server providing the service) said at least a service address being associated to said at least one feature of the service; (¶0096 service selection address,  information description, predefined fields representing the content characteristics; ¶0149 service address, service description, service label) sending to the terminal the selected at least one service address for accessing the service offered by the object. (¶0017 service selection server is adapted to send user identification and meta information received from the service selection agent). 
Although Wang teaches the method recited above, wherein Wang fails to expressly teach obtaining at least one criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal, comparing the at least one criterion 
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0066 criterion, bandwidth, bit rate; ¶0068 criteria, gateway connection; ¶0071 acceptable criteria; ¶0078 received identification information, criteria) comparing the at least one criterion obtained to the features of the list of associations; (¶0035 gateway services; ¶0036 gateway list of resources; ¶0075 comparative relationship between criteria; network services criterion; ¶0077 user-defined quality of service criteria) selecting at least one service address in the list of associations according to said criterion linked to the terminal (¶0033 access device, (for) set of services; ¶0042 select based on a particular criterion; ¶0068 user defined criteria; ¶0078 Information identifying an access device may include, address; ¶0080 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Wang for receiving and comparing criteria and then making a selection of service based on criteria. One of ordinary skill in the art would be motivated to allow for allows for restricting access to gateway provider. (See Karaoguz para 0037)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454